DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. 	1st operating principle as disclosed in par. 0084 and figs. 1A-1C
II.	2nd operating principle as disclosed in pars. 0085-0086 and figs. 2A-2C
The species are independent or distinct because the claims to the species recite the mutually exclusive characteristics of such species. According to species I, the blocking element is moved through its possible configurations by the insertion of a needle cap into the removal member and may be moveable relative to the housing. According to species II, the blocking element is moved through its possible configurations by a pushing element. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-3, 5-7, 9-13, and 16 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
⦁ The species have acquired a separate status in the art due to their recognized divergent subject matter
⦁ The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
If species I is elected, then a further restriction must be made between the following patentably distinct subspecies:  
Removal member according to the 1st embodiment of 1st operating principle as disclosed in pars. 0088-0089, 0091 and figs. 4A-7
Removal member according to the embodiment disclosed in par. 0090
Removal member according to the 2nd embodiment of 1st operating principle as disclosed in pars. 0094-00101 and figs. 8-12D
Removal member according to the embodiment disclosed in par. 0092
The subspecies are independent or distinct because as disclosed the different subspecies have mutually exclusive characteristics for each identified subspecies. In addition, these subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct subspecies as set forth above because at least the following reasons apply: 
⦁ The subspecies have acquired a separate status in the art due to their recognized divergent subject matter
⦁ The subspecies require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
If species II is elected, then a further restriction must be made between the following patentably distinct subspecies:
Removal member according to the 1st embodiment of 2nd operating principle as disclosed in pars. 00106-00107 and figs. 13-16
Removal member according to the 2nd embodiment of 2nd operating principle as disclosed in pars. 00108-00110 and figs. 19-23

Applicant is required under 35 U.S.C. 121 to elect a single disclosed subspecies for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct subspecies as set forth above because at least the following reasons apply: 
⦁ The subspecies have acquired a separate status in the art due to their recognized divergent subject matter
⦁ The subspecies require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species or subspecies, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571) 272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783